Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3, 5, 7-8, 10-11, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huynh et al. (US 2018/0362149 A1) hereinafter Huynh.
Regarding Claim 1 Huynh teaches (Fig 1) a method for deploying a flight control surface, comprising: displacing actuators (212, 226) engaged with the flight control surface (202) during an initial period (rest position) wherein each actuator displaces from zero speed to a deployment speed (Fig 2-3), and during a deployment period after the initial period (Fig 2-3); during the deployment period, controlling displacement of at least one of the actuators (212, 226) in response to actuator status information received therefrom (from sensors 220, 236, 221, 225, see Fig 5a, step 506, 512 524); and during the initial period, limiting an acceleration of said actuator from the zero speed to the deployment speed (by limiting the velocity within step 518 of Fig 5A) .
Regarding Claims 2 and 10 Huynh teaches (Fig 1) limiting the acceleration includes limiting the acceleration of said actuator more than limiting the acceleration of at least another one of the actuators (since the second actuator can be deactivated if additional power is not required, see step 410 of Fig 4, it can be said that the acceleration of the deactivated actuator is limited more than the active actuator).
Regarding Claim 3 Huynh teaches (Fig 1) providing a value (first estimated position see step 504) for a deployed position of the flight control surface, and subsequently reducing the value of the when the command value subsequently commands a reduction, since the first estimated position is gathered based on command value see Fig 5a par.0063).
Regarding Claim 5 Huynh teaches (Fig 1) providing a target deployment speed (First estimated velocity in step 514 based on command data Par. 0066) for the actuators (212, 226), and subsequently reducing the target deployment speed to the deployment speed (when the command value subsequently commands a reduction, since the first estimated speed is gathered based on command value see Fig 5a par.0066).
Regarding Claim 7 Huynh teaches (Fig 1) receiving the actuator status information from at least one of the actuators (from sensors 115, 125), and outputting an actuator displacement command to said actuator (command input in 502 provides position value in 504) to adjust a position of said actuator (Fig 3 and 5a).
Regarding Claim 8 Huynh teaches (Fig 1) a system for deploying a flight control surface (202) comprising: actuators (212, 226)  engaged with the flight control surface (202), each actuator being displaceable to displace the flight control surface during an initial period wherein each actuator displaces from zero speed to a deployment speed (from rest position to moving position See Fig 2), and during a deployment period after the initial period (Fig 2); and at least one control unit operable to receive a control surface position command (from sensors 220, 236) and to output an actuator displacement command (command input, provides a position value in step 504, par.0063);  the at least one control unit comprising: a force fight controller (316, 304) in communication with each actuator to receive therefrom actuator status information (Fig 3, Par.0069), and in response thereto, to modify the actuator displacement command (command input) to control displacement of said actuator during the deployment period (Fig 3, par.0054); and an acceleration limiter (by limiting velocity in step 518 using valve 218) in communication with at least one of the actuators (212) (Fig 2) and operable during displacement of the actuators (212, 226) in the initial period to receive the control surface position command (command input in 502 provides position value in 504 see Fig 5A and Par. 0063), and to output an acceleration limiter command (by limiting velocity in step 518 and actuating according to command input see Fig 5a Par.0067) to said Fig 5a, par.0067).
Regarding Claim 11 Huynh teaches (Fig 1) the at least one control unit has a range limiter (622 input device  such as joystick and levers Fig 6) in communication with at least one of the actuators (212, 226), the range limiter operable to receive the control surface position command (user input including position of control surface 202) including a deployed position of the flight control surface, the range limiter operable to output a range limited command (a command to actuate surface 202) to said actuator (212, 226) to decrease the deployed position of the flight control surface to a maximum value of the deployed position of the flight control surface (fig 2 and Fig 6).
Regarding Claim 15 Huynh teaches (Fig 1) the at least one control unit has a position loop control (including sensors 220, 236 and input supply unit 207) in communication with at least one of the actuators to receive therefrom the actuator status information (sensors 220, 236 provide actuator position status information), and to output the actuator displacement command to said actuator to adjust a position of said actuator (input supply unit 207 provide actuator position signal see Fig 3).
Regarding Claim 16 Huynh teaches (Fig 1) actuator (212) is a hydraulic actuator.
Allowable Subject Matter
Claims 4, 6, 9 and 12-14 ae objected to but would be allowable if rewritten to include all the limitations of the base claim and any intervening.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABIY TEKA/               Primary Examiner, Art Unit 3745